Citation Nr: 1130779	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  99-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $40,790.29.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1981 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim.  When this case was initially before the Board in January 2001, it was remanded for further development.  

At the outset, the Board notes that, when this case was previously before the Board in January 2001, the issue of entitlement to an apportionment of the Veteran's compensation benefits during a period of incarceration for the conviction of a felony was on appeal.  Significantly, however, in August 2001, the RO granted a special apportionment of his compensation benefits for the period of his incarceration.  Accordingly, insofar as this represents a full grant of the claim on appeal, this matter is no longer before the Board and the issue on appeal is as stated on the cover sheet.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the RO should order an audit of the Veteran's compensation account, a copy of which should be associated with the claims file, and should then readjudicate the Veteran's claim of entitlement to a waiver of recovery of an overpayment of the amount of $40,790.29, to specifically include consideration of all applicable elements of 38 C.F.R. § 1.965. 
 
When the Board remanded this case in August 2001, it directed the RO to order an audit of the Veteran's compensation account, which (1) showed the calculation of the overpayment at issue, (2) described the basis of the calculation, and (3) explained the creation of the overpayment.  In this regard, the Board specifically requested that the audit explain when the period of the overpayment began, when it ended, and the basis for continuing to pay the Veteran compensation at the 100 percent rate after July 1998 (i.e., more than 60 days after the May 1998 proposal to reduce his compensation from the 100 percent rate to the 10 percent rate).  The Board also ordered that a copy of the audit be placed in the claims folder, and that the Veteran and his representative be afforded a copy of the audit.  Additionally, the Board ordered the RO to readjudicate the Veteran's claim for waiver of recovery of an overpayment, with consideration given to all applicable elements of 38 C.F.R. § 1.965.  In this regard, the Board stated that, if the decision was adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC) explaining the basis of the overpayment and discussing the reasons for the denial of the claim, with citation to the applicable regulations, including 38 C.F.R. § 1.965, and given a reasonable opportunity to respond before the case was returned to the Board.

The Board acknowledges that, in November 2004, November 2005, and March 2006, the RO issued Compensation and Pension (C&P) audit writeouts listing the total annual payment amounts dated from May 30, 1997, to November 1, 2008; in April 2006, June 2006, September 2006, and August 2007, the RO issued C&P audit writeouts listing the total annual payment amounts dated from December 1, 1998, to November 1, 2008; and in November 2007, the RO issued a C&P audit writeout listing the total annual payment amounts dated from December 1, 1999, to November 1, 2008.  Significantly, however, while these audit writeouts list the amount withheld (or to be withheld) annually, and the amount, if any, apportioned (or to be apportioned) to a party other than the Veteran, none of these audits (1) shows the calculation of the $40,790.29 overpayment, (2) describes the basis of this calculation, or (3) explains the creation of the overpayment.  In this regard, the Board highlights that none of these records explain when the period of the overpayment began, when it ended, or the basis for continuing to pay the Veteran compensation at the 100 percent rate after July 1998.  

Moreover, there is simply no evidence of record showing that the RO has since readjudicated the Veteran's claim of entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $40,790.29, with consideration given to all applicable elements of 38 C.F.R. § 1.965.  In this regard, the Board acknowledges that, as noted above, in August 2001, the RO granted entitlement to a special apportionment of the Veteran's benefits to the Veteran's spouse and dependent children.  Significantly, however, in doing so, the RO also stated that, because VA had to recoup an amount of $40,437.88 from the Veteran's benefits due to a previous overpayment of benefits to the Veteran, the apportionment payments would only be for the amount remaining following such recoupment.  As such, the record reflects that the RO did not waive the Veteran's overpayment of benefits, but instead decided to recoup the overpayment amount from the special apportionment payments made to the Veteran's spouse and dependent children.  Accordingly, because the RO appears to have declined to waive the overpayment of benefits to the Veteran, pursuant to the Board's January 2001 remand instructions, the Veteran and his representative should have been afforded an SSOC explaining the basis of the overpayment and discussing the reasons for the denial of the claim, and once a reasonable period of time for response had passed, the case should have been returned to the Board.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  Id. at 271.  In light of the foregoing, because the Veteran has not been afforded an audit of his compensation account, which (1) shows the calculation of the overpayment at issue, (2) describes the basis of the calculation, and (3) explains the creation of the overpayment, specifically describing when the period of the overpayment began, when it ended, and the basis for continuing to pay the Veteran compensation at the 100 percent rate after July 1998; and because the RO has not yet to readjudicated the Veteran's claim for entitlement to a waiver of recovery of an overpayment of compensation benefits, with consideration given to all applicable elements of 38 C.F.R. § 1.965, the Board has no discretion and must remand this matter for compliance with the January 2001 remand instructions.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should order an audit of the Veteran's compensation account, which (1) shows the calculation of the $40,790.29 overpayment of benefits, (2) describes the basis of the overpayment calculation, and (3) explains the creation of the overpayment, specifically explaining when the period of the overpayment began, when it ended, and the basis for continuing to pay the Veteran compensation at the 100 percent rate after July 1998 (i.e., more than 60 days after the May 1998 proposal to reduce his compensation from the 100 percent rate to the 10 percent rate).  A copy of this audit should be associated with the claims file, and a copy should be furnished to the Veteran and his representative.

2.  Once the foregoing development has been completed, readjudicate the Veteran's claim of entitlement to a waiver of recovery of an overpayment of compensation benefits, with consideration given to all applicable elements of 38 C.F.R. § 1.965.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case explaining the basis of the overpayment and discussing the reasons for the denial of the claim, with citation to the applicable regulations, including 38 C.F.R. § 1.965, and allow an appropriate time for response before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


